DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S NOTE
             Applicant has requested the consideration of rejoinder of the withdrawn claims 6, 14-15, 23-26, since they are directly or indirectly dependent from claim 1, which includes all the limitations of the apparatus claim 1. After review and discussion, Examiner would accept the request of consideration of the rejoinder of the withdrawn claims 6, 14-15, 23-26 and withdrawal of the requirement from restriction and allowance of the claims 6, 14-15, 23-26 would be considered. Further claims 21-22 would be reconsidered and re-entered.

Allowable Subject Matter
2.         Claims 1-10 and 13-39 are allowed.

                                            REASONS FOR ALLOWANCE
3.          The following is an examiner’s statement of reasons for allowance: 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “(3) a seal usage data storage module, for storing data information generated in seal using processes, and for storing image data of the stamped document captured and uploaded by the user; and (4) an information retrieval module for displaying a specific part or all the content of the stamped document image in response to a user seal information retrieval request according to different privilege levels of users; the portable seal comprises: (1) a fingerprint verification module, for activating a printing module of the portable seal to print by verifying a fingerprint; (2) a data transmission module, for data transmission between the portable seal and the mobile terminal; (3) a printing module, for printing the seal, where the seal is with anti-forgery information; the mobile terminal comprises: (1) a built-in seal management program, for providing an interface for new user registration, and uploading user identity information and company business information to 2Application No. : 17/009,017Attorney Docket No.: 0388.0012 the seal management platform; and for providing an interface to users of different levels for filing or approving a seal using application; (2) a scanner, for scanning a seal with an anti-forgery code, and uploading scanned data to the seal management platform, which computes and obtains seal anti-forgery information”, in combination with all other limitations as claimed in independent claim 1.           
           The dependent claims 2-10 & 13-39, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.            
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674